EXHIBIT 10.07

CAPSTEAD MORTGAGE CORPORATION

FORM OF STOCK AWARD AGREEMENT FOR EMPLOYEES WITH

PERFORMANCE CONDITIONS AND DEFERRAL OF DIVIDENDS

THIS AGREEMENT made and entered into as of the    day of             , 20    ,
effective as of             , 20     (hereinafter called the “Award Date”), by
and between Capstead Mortgage Corporation, a Maryland corporation (“Capstead” or
the “Company”), and             (the “Grantee”).

WHEREAS, the compensation committee of Capstead’s board of directors (the
“Committee”) believes employees of the Company should have an ongoing stake in
the long-term success of the Company, and

WHEREAS, the Committee believes providing a long-term equity-based award
appropriately linked to the Company’s performance over a multiple year period
will better align the employee’s long-term interests with those of our
stockholders.

THEREFORE, the Committee has awarded to the Grantee a restricted stock award
conditioned upon the execution by the Company and the Grantee of a Restricted
Stock Agreement that contains certain performance criteria set forth herein. In
consideration of the mutual promise(s) and covenant(s) contained herein, the
parties hereby agree as follows:

SECTION 1. GRANT.

1.1 Grant and Acceptance. Pursuant to the              , 20     authorization to
grant shares of restricted stock to current employees, the Company does hereby
grant and transfer to the Grantee, for no cash consideration from the Grantee,
and the Grantee does hereby accept from the Company, an aggregate of
             shares (the “Award Shares”) of the Common Stock, $0.01 par value
per share, of the Company (the “Common Stock”) according to the terms and
conditions and subject to the restrictions, forfeiture risks and other terms and
conditions hereinafter set forth.

1.2 Effect of Plan. The Award Shares shall constitute Restricted Stock and this
grant shall constitute a Performance Award, each as defined in the Company’s
Amended and Restated 2004 Flexible Long-Term Incentive Plan (the “Plan”). This
Agreement is expressly subject to the terms and provisions of the Plan and in
the event there is a conflict between the terms of the Plan and this Agreement,
the terms of the Plan shall control. All undefined capitalized terms used herein
shall have the meanings assigned in the Plan. The Award is subject to all laws,
approvals, requirements and regulations of any governmental authority which may
be applicable thereto.

SECTION 2. RIGHTS IN SHARES; DIVIDENDS. The Grantee, for the duration of this
Agreement, shall be the record owner of, and shall be entitled to vote, the
Award Shares but shall not be entitled to receive dividends or any other
distributions declared on the Award Shares until such time as the Award Shares
have vested pursuant to the provisions of Section 3.3, 3.4 or 3.6 as applicable.
From the date of this Agreement until the applicable vesting date of the Award
Shares, the Company shall accrue dividends and any other distributions declared
with respect to its common stock as if each Award Share were entitled to the
same dividend as a share of Company common stock. To the extent Award Shares
vest pursuant to the provisions of Section 3, all such amounts representing
accrued dividends and distributions shall be payable to Grantee on the
applicable Vesting Date (as defined below). If Award Shares are forfeited
pursuant to Section 3.3, 3.4 or 3.5, Grantee is not entitled to receive any such
amounts representing accrued dividends or distributions. Subsequent to vesting,
the Award Shares will be entitled to receive dividends or any other
distributions declared with respect to the Company’s common stock.



--------------------------------------------------------------------------------

SECTION 3. PERFORMANCE CRITERIA, MEASUREMENT PERIOD AND VESTING.

3.1 Performance Criteria. The “Performance Criteria” with respect to the Award
Shares shall be satisfied if the Return on Long-Term Investment Capital for a
Measurement Period, as defined in Section 3.2, exceeds the Benchmark Return for
the Measurement Period. For purposes of this calculation, the following defined
terms apply:

“Benchmark Return” shall be equal to the greater of (i) the average 10-year U.S.
Treasury rate plus 2.00% for the Measurement Period or (ii) 8.00%.

“Earnings” for each year within a specified Measurement Period shall be equal to
net income, excluding (i) incentive compensation, (ii) interest on unsecured
borrowings, net of equity in the earnings of related statutory trusts, and
(iii) Portfolio Restructuring Gains or Losses.

“Long-Term Investment Capital” for each year within a specified Measurement
Period, shall equal the sum of (i) average stockholders’ equity, excluding
accumulated other comprehensive income (loss), incentive compensation accruals
and any Portfolio Restructuring Gains or Losses, and (ii) average unsecured
borrowings, including related interest accruals, net of related investments in
statutory trusts.

“Portfolio Restructuring Gains or Losses” shall mean the net effect of all gains
and losses incurred during the Measurement Period and recorded for GAAP purposes
relating to any portfolio restructuring by the Company, including, but not
limited to, accounting impairments on residential and commercial investments and
charges associated with terminating any related borrowings or derivative
financial instruments held for risk management purposes.

“Return on Long-Term Investment Capital” shall be equal to the average,
expressed as a percentage, of Earnings for each year within a specified
Measurement Period divided by average Long-Term Investment Capital for each such
year.

3.2 Measurement Period. Performance shall be measured over consecutive
three-year periods, as follows:

(a) The first “Measurement Period” shall be for the three-year period ending
December 31, 2013; and

(b) The second “Measurement Period” shall be for the three-year period ending
December 31, 2014.

If the Company fails to have satisfied the Performance Criteria for any
Measurement Period as set forth in (a) or (b) above, such Measurement Period
shall be deferred and a new Measurement Period shall be established to end the
following year, provided that the final Measurement Period, if necessary, shall
be for the three-year period ending December 31, 2017 (the “Final Measurement
Period”).

3.3 Vesting and Vesting Date.

(a) Pursuant to the Plan, after the end of each Measurement Period, the
Committee shall determine whether the Performance Criteria were satisfied. If
the Performance Criteria were satisfied with



--------------------------------------------------------------------------------

respect to any Measurement Period, the Committee shall establish a “Vesting
Date” with respect to such Measurement Period. The determination by the
Committee as to the satisfaction of the Performance Criteria with respect to the
Final Measurement Period shall be deemed to be the “Final Determination.”

(b) Provided the Grantee remains continuously employed by the Company throughout
the applicable Measurement Period and the Performance Criteria for the
Measurement Period have been satisfied and acknowledged by the Committee, then:

(i) Fifty percent (50%) of the Award Shares shall vest (become non-forfeitable)
on the Vesting Date established by the Committee with respect to the first
Measurement Period (which may, in certain circumstances, coincide with the
second Measurement Period), provided that any remaining unvested Award Shares
after the Final Determination shall be forfeited.

(ii) Fifty percent (50%) of the Award Shares shall vest (become non-forfeitable)
on the Vesting Date established by the Committee with respect to the second
Measurement Period (which may, in certain circumstances, coincide with the first
Measurement Period), provided that any remaining unvested Award Shares after the
Final Determination shall be forfeited.

(c) Notwithstanding the vesting schedule set forth above, except as otherwise
provided in Sections 3.4, 3.5 and 3.6 below, no additional Award Shares shall
vest after:

(i) termination of Grantee’s employment with the Company or any Affiliate for
any reason other than death (including termination by reason of voluntary or
involuntary discharge, Disability or Retirement) in which case the Grantee
shall, at the time of termination, forfeit all right, title and interest in and
to any Award Shares not then vested, or

(ii) a Grantee working full-time at the Award Date reduces his/her scheduled
hours worked per week below a standard 40-hour work week, in which case the
Grantee shall, at the time of such reduction and subject to management’s
discretion, forfeit all right, title and interest in and to any Award Shares not
then vested; or

(iii) a Grantee working part-time at the Award Date reduces his/her scheduled
hours worked per week below a standard 20-hour work week, in which case the
Grantee shall, at the time of such reduction and subject to management’s
discretion, forfeit all right, title and interest in and to any Award Shares not
then vested.

3.4 Effect of Grantee’s Death. If the Grantee ceases to be an employee of the
Company or any Affiliate by reason of death prior to the end of a Measurement
Period, the personal representatives, heirs, legatees or distributees of the
Grantee, as appropriate, shall become fully vested in the number of Award Shares
that would have otherwise vested on the Vesting Date associated with that
Measurement Period multiplied by a fraction, the numerator of which is the
number of years during the related Measurement Period in which the Grantee was
alive and employed by the Company for any portion of such year and the
denominator of which is three. Such beneficiary shall have no further rights
under this Agreement.

3.5 Effect of Dissolution or Liquidation. In the event of the dissolution or
liquidation of the Company, any and all outstanding Award Shares not fully
vested shall automatically be forfeited.

3.6 Effect of Change of Control. In the event of a Change in Control (as defined
in the Plan), any and all outstanding Award Shares not fully vested shall
automatically vest in full. The date on which such accelerated vesting shall
occur shall be the date of the occurrence of the Change in Control.



--------------------------------------------------------------------------------

3.7 Effect of Forfeiture. Any Award Shares forfeited pursuant to Section 3.3,
3.4 and 3.5 shall revert to the Company.

SECTION 4. STOCK CERTIFICATES. Upon grant of the Award Shares, the Company shall
cause its Transfer Agent to record Grantee’s ownership of such Award Shares in
book entry form. As Award Shares vest hereunder, such Award Shares shall be
transferred into an unrestricted account in the name of the Grantee or, at the
request of the Grantee, issued in stock certificate form. Any such certificates
shall be unencumbered by any of the restrictions enumerated herein other than
such restrictions as may be imposed by applicable federal or state securities
laws and regulations.

SECTION 5. TRANSFER OF AWARD SHARES.

5.1 Except as otherwise provided in the Plan, the unvested Award Shares shall
not be offered, sold, transferred, assigned, exchanged, pledged, encumbered or
otherwise disposed of (each, a “Transfer”) for any purpose whatsoever, other
than to the Company, and shall not be subject, in whole or in part, to
execution, attachment, or similar process in all such cases until the date of
vesting. Any attempted Transfer of the unvested Award Shares, other than in
accordance with the terms set forth herein, shall be void and of no effect.

5.2 Grantee acknowledges that any sale, assignment, transfer or other
disposition of vested Award Shares may be subject to restrictions contained in
applicable federal or state securities laws and regulations and that any such
sale, assignment, transfer or other disposition of Award Shares by him or her
will be in compliance with such laws and regulations.

SECTION 6. WITHHOLDINGS. The Company and each Affiliate shall have the right to
retain and withhold from any payment (including the vesting) of Award Shares
(and any dividends on Award Shares) any amounts required to be withheld or
otherwise deducted and paid with respect to such payment (including the vesting
thereof). At its discretion, the Company and each Affiliate may require the
Grantee receiving Award Shares to reimburse the Company or any Affiliate for any
such taxes required to be withheld by the Company or the Affiliate and withhold
any distribution in whole or in part until the Company and each Affiliate is so
reimbursed. In lieu thereof, the Company and each Affiliate shall have the right
to withhold from any other cash amounts due or to become due from the Company or
the Affiliate to the Grantee an amount equal to such taxes required to be
withheld by the Company or the Affiliate as reimbursement for any such taxes or
retain and withhold a number of shares having a market value not less than the
amount of such taxes in order to reimburse the Company or the Affiliate for any
such taxes.

SECTION 7. ADJUSTMENTS TO AWARD SHARES.

7.1 Stock Dividends and Splits and Similar Transactions. Subject to any required
action by the Company’s Board of Directors and stockholders, the number of Award
Shares shall be proportionately adjusted for any increase or decrease in the
number of issued Shares of the Company resulting from the payment of a Share
dividend, a Share split, a Share reverse-split or any similar transaction.

7.2 Change in Par Value. In the event of a change in the Company’s Shares, which
is limited to a change of all of its authorized shares with par value into the
same number of shares with a different par value or without par value, the
shares resulting from any such change shall be deemed to be shares within the
meaning of the Plan.

7.3 Other Capital Adjustments. Except as hereinbefore expressly provided in
Section 7.1 and except for rights that all holders of Common Stock shall have,
Grantee shall have no rights by reason of any subdivision or consolidation of
Shares of any class or payment of any share dividend or any other increase or
decrease in the number of shares of any class or by reason of any dissolution,
liquidation, merger or consolidation or spin-off of assets or stock of another
corporation; any issuance by the Company of Shares of any class, or securities
convertible into Shares of any class, shall not affect the



--------------------------------------------------------------------------------

Award, and no adjustment by reason thereof shall be made with respect to the
number or price of the Company’s Shares subject to the Award. An Award of
Restricted Stock shall not affect in any way the right or power of the Company
to make adjustments, reclassifications, reorganizations or changes of its
capital or business structure or to merge or to consolidate or to dissolve,
liquidate or sell or transfer all or any part of its business or assets.

SECTION 8. GRANTEE’S REPRESENTATIONS AND WARRANTIES. Grantee represents and
warrants that:

(a) such Grantee has not and will not, directly or indirectly, Transfer any
Award Shares except in accordance with the terms of this Agreement;

(b) such Grantee has, or such Grantee together with such Grantee’s advisors, if
any, have such knowledge and experience in financial, business and tax matters
that such Grantee is, or such Grantee together with such Grantee’s advisors, if
any, are capable of evaluating the merits and risks relating to such Grantee’s
investment in the Award Shares and making an investment decision with respect to
the Company;

(c) such Grantee has been given the opportunity to obtain information and
documents relating to the Company and to ask questions of and receive answers
from representatives of the Company concerning the Company and such Grantee’s
investment in the Award Shares; and

(d) such Grantee realizes that there are substantial risks incident to an
investment in the Award Shares.

SECTION 9. IMPACT ON OTHER BENEFITS. The value of the Award Shares (either on
the Award Date or at the time the shares are vested) shall not be includable as
compensation or earnings for purposes of any other benefit plan offered by the
Company.

SECTION 10. ADMINISTRATION. The Committee shall have full authority and
discretion (subject only to the express provisions of the Plan) to decide all
matters relating to the administration and interpretation of the Plan and this
Agreement. All such Committee determinations shall be final, conclusive, and
binding upon the Company, the Grantee, and any and all interested parties.

SECTION 11. NO AGREEMENT TO CONTINUE IN EMPLOYMENT. Nothing in the Plan or this
Agreement shall confer on the Grantee any right to continue in the employ of the
Company or any Affiliate or interfere in any way with the right of the Company
and any Affiliate to terminate the Grantee’s employment at any time.

SECTION 12. AMENDMENT(S). This Agreement shall be subject to the terms of the
Plan, as amended from time to time, except that the Award that is the subject of
this Agreement may not in any way be restricted or limited by any amendment or
termination approved after the Award Date without the Grantee’s written consent.

SECTION 13. FORCE AND EFFECT. The various provisions of this Agreement are
severable in their entirety. Any determination of invalidity or unenforceability
of any one provision shall have no effect on the continuing force and effect of
the remaining provisions.

SECTION 14. GOVERNING LAWS. This Agreement shall be construed and enforced in
accordance with and governed by the laws of the State of Maryland.

SECTION 15. MISCELLANEOUS.

15.1 Any notice necessary under this Agreement shall be in writing, signed by
the party giving or making the same, and addressed (a) to the Company in the
care of its President or Secretary at the principal executive office of the
Company in Dallas, Texas, (b) to the Grantee at the address appearing in the
personnel records of the Company for such Grantee or (c) to either party at such
other address as either party hereto may hereafter designate in writing to the
other. Except as otherwise provided herein, any such notice shall be deemed
effective upon receipt thereof by the addressee.



--------------------------------------------------------------------------------

15.2 This Agreement may be executed in counterparts, each of which shall be
deemed an original for all purposes and both of which taken together shall
constitute but one and the same instrument.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date hereof. By execution of this Agreement, the Grantee acknowledges receipt of
a copy of the Plan, the Company’s Annual Report on Form 10-K for the year ended
                , 20     and the informational supplement required by Rule
428(b)(1) under the Securities Act of 1933.

 

CAPSTEAD MORTGAGE CORPORATION

By:

 

 

 

Phillip A. Reinsch

 

Executive Vice President & Chief Financial Officer

GRANTEE

 